Citation Nr: 1037430	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the orthopedic 
manifestations of a low back disability, currently rated as 40 
percent disabling.

2.  Entitlement to an effective date earlier than January 29, 
2010, for the assignment of a separate 10 percent rating for the 
neurological manifestations of a low back disability in the left 
leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for a low back disability 
(degenerative joint disease of the lumbosacral spine).  

The Board previously remanded the case in October 2003, November 
2006, July 2008, and June 2009.  A June 2010 rating decision 
granted a separate 10 percent rating for the neurological 
manifestations of the low back disability in the lower left 
extremity.  However, as that award did not represent a total 
grant of benefits sought on appeal, the claim for increase 
remained before the Board.  AB v.  Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the claims.  

Pursuant to the Board's June 2009 remand, the Veteran was 
afforded a January 2010 VA spine examination in which his 
service-connected low back disability was found to be productive 
of neurological impairment in his lower left extremity.  After 
reviewing the results of that examination, the RO issued a June 
2010 rating decision granting a separate 10 percent rating for 
the neurological manifestations of the Veteran's low back 
disability in the left leg, effective January 29, 2010.  The 
Veteran then submitted a July 2010 written statement expressing 
disagreement with the effective date of that rating.  He also 
submitted the report of a September 2008 private electromyography 
(EMG)/nerve conduction study (NCS), which he requested VA to 
consider in adjudicating his claim.

The Board considers the Veteran's July 2010 statement to 
constitute a timely notice of disagreement with the RO's most 
recent denial.  38 C.F.R. § 19.26 (2009).  Where a timely notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
the Board finds that the RO should issue a statement of the case 
that addresses the Veteran's claim for an earlier effective date 
for the rating assigned for the neurological manifestations of 
his low back disability.

Additionally, the Board observes that the effective date assigned 
for the neurological manifestations of the Veteran's low back 
disability could have bearing on the adjudication of his 
increased rating claim as that claim involves consideration of 
staged ratings based upon the combined orthopedic and neurologic 
symptoms of his low back disability throughout the entire appeals 
period.  38 C.F.R. § 4.25 (2009); Hart v. Mansfield, 21 Vet. App. 
505 (2009).  Accordingly, the Board considers the Veteran's 
increased rating claim to be inextricably intertwined with his 
earlier effective date claim, which is being remanded. The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, there is no indication that the RO has reviewed the 
evidence that the Veteran submitted in July 2010.  38 C.F.R. 
§§ 19.37, 20.1304 (2009).  The Board cannot consider that 
additional evidence without first remanding the case to the 
agency of original jurisdiction for initial consideration or 
obtaining the Veteran's waiver.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, to ensure VA has met its duty to assist and to fully 
comply with due process requirements, the Board finds that on 
remand the issues on appeal should be reviewed with consideration 
of the newly submitted clinical records and any additional 
evidence received since the Veteran's increased rating and 
earlier effective date claims were last adjudicated in the April 
2009 supplemental statement of the case and the June 2010 rating 
decision, respectively.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that 
addresses the issue of entitlement to an 
earlier effective date for the 10 percent 
rating assigned for the neurological 
manifestations of the Veteran's service-
connected low back disability in the left 
leg.  That statement of the case should 
expressly address the September 2008 private 
EMG/NCS report, which the Veteran recently 
submitted in support of his claim.  
Additionally, the statement of the case 
should inform the Veteran of his appeal 
rights and that he must perfect an appeal if 
he desires appellate review of the earlier 
effective date issue.

2.  After the above development has been 
completed, readjudicate the claim remaining 
on appeal with consideration of all evidence 
received since the last rating action.  If 
any aspect of the decision remains adverse to 
the Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for 



Veterans Claims for development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


